Title: Daniel Brent to Thomas Jefferson, 4 July 1819
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington, 4. July 1819.
          
          I received, about eight or ten days ago, under Cover from you, a Letter for mr Rush, which I immediately forwarded by young Mr Maury, the son of our Consul at Liverpool, who has already sailed, I presume, in one of the Packets from New york; and I received yesterday, also under your Cover, three other Letters for other Persons, which I shall lose no time in likewise forwarding. I have the honor to be, with the highest Respect and sincere Esteem, Dear Sir, your faithful, obedt servt
          
            Daniel Brent.
          
        